 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5
                                          AT SEATTLE
 6
     DENISE LORAINE CONOVER,
 7                                                           CASE NO. C19-5138-BAT
                                Plaintiff,
 8                                                           ORDER TO SHOW CAUSE
            v.
 9
     COMMISSIONER OF SOCIAL SECURITY,
10                              Defendant.
11

12          Plaintiff is seeking review of the Commissioner’s denial of her application for Social

13   Security disability benefits. The court issued a scheduling order directing plaintiff to file an

14   opening brief by May 21, 2019. Dkt. 13. To date, and without any explanation, plaintiff has not

15   filed an opening brief. Accordingly, the court hereby ORDERS plaintiff to show cause, no later

16   than May 31, 2019, why the court should not dismiss this case.

17          Plaintiff may adequately respond to this order to show cause by filing an opening brief by

18   May 31, 2019. If plaintiff files an opening brief on or before that date, the scheduling order will

19   be amended as follows: The Commissioner’s response brief will be due June 28, 2019.

20   Plaintiff’s optional reply brief will be due July 12, 2019.

21          Failure to timely respond to this order may result in a dismissal of this case.

22          DATED this 28th day of May, 2019.

23

24                                                          A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
25
     ORDER TO SHOW CAUSE - 1
